ADAMS, Circuit Judge
(dissenting).
I agree with much of the language and reasoning employed by the majority. In my view, however, this case does not call for an outright reversal of the district court’s judgment, but rather for a remand to determine whether Collins’ waiver of rights was voluntarily, knowingly and intelligently undertaken. Thus I respectfully dissent from the result the majority reaches.
The uncontroverted facts of the case show that Collins, in police custody, was given the Miranda warnings, that he then signed a form headed “waiver” that recited that he understood his rights and was willing to make a statement, and that he proceeded to make some inculpatory remarks.
There is a glaring conflict in the evidence concerning whether Collins knew of the reasons for his interrogation, either at the time the waiver form was signed or when the subsequent questioning actually began.1 This conflict remains unresolved at this stage.
*741The Supreme Court of Pennsylvania, believing that Collins was unaware of the reasons for his interrogation when he executed the waiver form, held that a waiver obtained from such an uninformed suspect constituted a per se violation of the rule of Miranda, and rendered the admission of his subsequent inculpatory remarks erroneous.2 However, it sustained the conviction, because it found this to be harmless error.
On the petition for habeas, the district court agreed that there was a per se violation of the Miranda rule, but, contrary to the Pennsylvania Supreme Court, thought that admission at trial of the remarks was prejudicial — not harmless — error. Accordingly, it granted Collins’ petition.
Though conceding that the evidence as to when Collins was advised of the reason for the interrogation is conflicting, the majority seizes upon a statement of the state trial court that “Collins knew his rights when the questioning began,” and turns this into a “finding” that “the officers had in fact advised the petitioner of the reasons for his interrogation” at the time questioning began.3 (emphasis added)
The majority rejects the district court’s conclusion that failure to apprise a suspect of the reason for his interrogation before the signing of a Miranda waiver automatically vitiates the admissibility of any statements the suspect may thereafter utter. But instead of remanding to the district court for findings as to the voluntariness of the waiver, the majority reverses the grant of habeas corpus, and holds that the statement itself was “voluntary.” This holding is apparently bottomed on the majority’s conclusion that Collins was advised of the reasons for his interrogation prior to answering any questions. The fact that the majority labels this a “finding,” of course, does not make it so.
I agree that neither Miranda nor anything else in our law requires the automatic exclusion of statements uttered after a waiver form has been signed by a suspect who was, at the moment of signing, unaware of the reasons for his interrogation. The Miranda warnings themselves are prophylactic; the slightest lacuna in the required recitation of rights renders any subsequent statement inadmissible. Informing a suspect of the reason for his detention and interrogation is concededly not a required element of the Miranda warnings.
The standards for judging the effectiveness of a waiver by the suspect of his rights, however, are not so mechanical as the standards dealing with the giving of the warnings. The critical *742question must be whether in fact, after recitation of the Miranda warnings, the suspect knowingly, intelligently and voluntarily waived the rights to counsel and to remain silent.4 Anything less is ineffective as a waiver.5 Thus, for example, though in a particular case the recitation of the Miranda rights might be in all respects adequate, a subsequent waiver executed by a mentally incompetent, or semi-comatose, or intoxicated person would likely be ineffective and the admission of statements made after such a waiver would violate his constitutional rights.6
In Miranda itself the Supreme Court stated that:
“If the interrogation continues without the presence of an attorney and a statement is taken, a heavy burden rests on the government to demonstrate that the defendant knowingly and intelligently waived his privilege against self-incrimination and his right to retained or appointed counsel.”7
Moreover, the Supreme Court has stated that “courts indulge every reasonable presumption against [finding voluntary] waiver,”8 since “we do not presume acquiescence in the loss of fundamental rights.”9
A waiver of the rights enumerated in the Miranda warnings — the right to remain silent and the right to counsel — occurred in this ease. Collins was advised of those rights, then made “an express statement that [he was] willing to make a statement. . . . ”10 Then, “the interrogation continue[d] without the presence of an attorney and a statement [was] taken. . . . ”11 In these circumstances, the well-reticulated contours of the Miranda rule require that the state be put to its proof to show that the waiver — and not the inculpatory statement alone — was voluntary, knowing and intelligent.12
The question of the effectiveness of a waiver of rights can be answered only by a “careful sifting of the unique facts and circumstances of each case.”13 No one fact is, normally, conclusive. Rather:
“The determination . . . must depend . . . upon the particular facts and circumstances surrounding [the] case, including the background, experience and conduct of the accused.”14
An appropriate factor to be considered, though by no means a talismanic one, is whether the suspect knew of the incident that gave rise to his detention *743and interrogation. This fact remains disputed in this case; contrary to what the majority asserts, it is patently unclear from the record whether Collins was told, either before signing the waiver form or before answering his interlocutors’ questions, that he was being interrogated in connection with the slaying of Fytikas.
Further complicating this case is the fact that the Miranda forms read to Collins did not indicate that he had the right at any time during the proceeding to remain silent and to insist on the presence of counsel, even after signing the waiver form or even after having answered one or more questions. Though, as the majority concludes, the waiver form had no “legally compulsive effect,” it may have had a psychologically compelling effect upon Collins. It may be that a suspect who signs a Miranda waiver form, without being told that he can stop at any time, and then learns for the first time what the subject of the questioning is, may not understand that he then has the option of remaining silent.
In light of these considerations, the factual question whether Collins was aware that his constitutional entitlement to silence and counsel continued throughout his interrogation might be important to a determination of the informed and intelligent nature of his waiver. Yet this fact issue remains undetermined at this juncture.15
In the absence of a finding by a trial court on the crucial issues of this case, it is inappropriate for this Court to attempt to ascertain whether, in fact, Collins’ waiver was voluntarily made. Necessarily, then, we may not proceed to determine the subsequent issue of the vol-untariness of the statement itself, for if the waiver were involuntary in fact, Miranda would preclude our consideration of that question.16 The district court, not this Court, is the proper forum for a determination, first, whether and when Collins knew of the reasons for the interrogation, and second, whether, given all the facts, his waiver of rights was effective.
Should the district court find that Collins’ waiver of rights was involuntary and unintelligent, it would be compelled to rule, as would we, that the inculpatory statement was improperly obtained. Ordinarily, there would then remain for determination the question whether the introduction of such statement at trial was harmless error. However, the district court has concluded that the use of Collins’ statement was prejudicial, since, though Collins himself testified to the same effect on the witness stand, the state did not show that his replicative trial testimony was not “in fact impelled by the prosecution’s wrongful use of [Collins’] illegally obtained confessions.”17 When a suspect takes the stand and gives testimony that duplicates an illegally obtained statement that has been introduced against him, the burden falls upon the state to show the absence of a causal connection between the illegal evidence and the trial testimony.18
The state’s failure of proof on the issue of harmless error is, under Harrison v. United States, supra, fatal to any contention that introduction of Collins’ statement, if improper, was harmless. Thus, were the district court, upon remand, to find that Collins’ waiver was *744ineffective, it would appear bound to issue the writ.
The decision in Miranda has engendered a litany of controversy and criticism, including legislative19 and judicial20 efforts to buffer Miranda’s impact upon the prosecutorial process. Even with these efforts, however, the central doctrine of that case is still law. Though I, too, would have “serious reservations” about any undue expansion of the Miranda rule, the Supreme Court’s edict that waiver by a suspect of his Fifth and Sixth Amendment rights must be found to be knowing, voluntary and intelligent is still a vital and vigorous proposition.21
It is particularly important that a tribunal constituted and equipped to make factual findings be entrusted with the task of gauging the effectiveness of a suspect’s waiver of rights. The Supreme Court has observed that “the requirement of a knowing and intelligent waiver has been applied only to those rights which the Constitution guarantees to a criminal defendant in order to preserve a fair trial.” 22 The right of counsel and the privilege against self-incrimination are, beyond question, among the essential ingredients of a fair proceeding. There is a risk that the constitutional guarantees are weakened where an appellate court, such as this, lifts from a district court the initial responsibility for ascertaining the facts surrounding such a waiver. Yet the result the majority reaches — an outright reversal and denial of habeas corpus, predicated upon a “finding” that was not made in the courts below — does nothing less.
Accordingly, I would reverse and remand as stated in the first paragraph of this opinion. Judges McLaughlin and Van Dusen have authorized me to state that they join in this dissenting opinion.

. At trial, Detective Kalinowski, one of Collins’ interlocutors, testified that “before signing [the waiver form], we told Mm that we were going to ask him questions regarding the shooting done by Norman Stanyard and then we explained his rights to him. . . . ” Eai-lier, however, at the suppression hearings, ICalinowski’s testimony indicated that Collins had not been told the reasons for his interrogation until after the signing of the waiver form. On the other hand, Collins testified that at the time he was questioned he had not known that Fytikas had been killed or that Stanyard was involved.
The state trial court concluded, at a second suppression hearing, that the Miranda waiv-' er was intelligently entered. In so concluding, however, it did not address itself to the question whether Collins, at the time of his waiver, was aware of the Fytikas killing or of Stanyard’s implication in it. At a third suppression hearing the state trial court again failed to make a finding that Collins was so aware. Absent some indication on the record that the state trial court actually considered Collins’ contention that he was uninformed of the reasons for his interrogation, the state court’s conclusion that the waiver was intelligently made does not meet *741the “strict standard” established by Miranda, Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938), and Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973).
Nor can the statement of the state court, made in rejecting Collins’ motion for a new trial, that he was “properly apprised of these matters [his Miranda rights] and that he effectively waived his privilege . . . ,” be construed as a finding that Collins was aware of the killing at the time he signed the waiver. (See page 737 fn. 6 and p. 738 of majority opinion.) The record in this case thus leaves us with no assurance that the “correct standards” for determining the effectiveness of a waiver have been applied. Gf. LaVallee v. Delle Bose, 410 U.S. 690, 695, 3 S.Ct. 1203, 1206, 35 L.Ed.2d 637 (1973) ; 28 U.S.C. § 2254(d), where the Supreme Court noted that the state trial judge expressly found that the confessions “were, in all respects, voluntary, and legally admissible in evidence at trial,” and the Supreme Court held that the state trial court had applied the correct voluntariness standards.


. A plurality of the Pennsylvania Supreme Court stated that “an intelligent and understanding waiver of the right to counsel is impossible where the defendant has not been informed of the crime which is being investigated.” Commonwealth v. Collins, 436 Pa. 114, 259 A.2d 160, 163 (1969). See the majority opinion at p. 738, n. 7.


. It appears that Collins had been read and shown a form, set forth at Note 5 of the majority opinion, enumerating his Fifth and Sixth Amendment rights, before questioning began. That this is so says nothing concerning whether Collins knew the “reasons for his interrogation,” i. e., that he was being questioned in connection with the slaying of Eytikas.


. Miranda v. Arizona, 384 U.S. 436, 475, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); Escobedo v. Illinois, 378 U.S. 478, 490, n. 14, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964); Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938). Accord, Schneckloth v. Bustamonte, 412 U.S. 218, 238-246, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973).


. Carnley v. Cochran, 369 U.S. 506, 516, 82 S.Ct. 884, 8 L.Ed.2d 70 (1962).


. See, e. g., United States v. Dutkiewicz, 431 F.2d 969 (3d Cir. 1970) (per curiam).


. 384 U.S. at 475, 86 S.Ct. at 1628.


. Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393, 57 S.Ct. 809, S12, 81 L.Ed. 1177 (1937).


. Ohio Bell Tel. Co. v. Public Utilities Comm’n, 301 U.S. 292, 307, 57 S.Ct. 724, 731. 81 L.Ed. 1093 (1937). The presumption against voluntary waiver, and the strict standard of proof imposed on the state, have not been diluted or tempered by Lego v. Twomey, 404 U.S. 477, 92 S.Ct. 619, 30 L. Ed.2d 618 (1972), which requires that the state prove the voluntariness of a confession at a suppression hearing by a preponderance of the evidence. See Schneckloth v. Bustamonte, supra, 412 U.S. at 241, 93 S.Ct. 2041.


. 384 U.S. at 475, 86 S.Ct. at 1628.


. See text accompanying Note 6, supra.


. Collins testified as follows at a suppression hearing:
Q. Was there any reason why you thought you didn’t need an attorney?
* s¡« * :¡: *
COLLINS: What reason, I hadn’t did nothing, I didn’t know what they were holding me for, so why should I have an attorney.
There is no claim that Collins did not understand the warnings, simpliciter.


. Schneckloth v. Bustamonte, supra, 412 U.S. at 233, 93 S.Ct. at 2050.


. Johnson v. Zerbst, supra, 304 U.S. at 464, 58 S.Ct. at 1023.


. The right to insist on silence or counsel even after having once waived them is apparently not a requisite element of the Miranda warnings, but it is a right nonetheless. See 384 U.S. at 455, 86 S.Ct. 1602. Many law enforcement agencies, in giving the Miranda warnings, do inform the suspect that his rights. continue even after a waiver. See, e. g., GSA Federal Protective Service Division, “Warning as to Your Rights,” which informs a suspect that, “If you want to answer questions now without a lawyer present you will still have the right to stop answering at any time. You also have the right to stop answering at any time until you talk to a lawyer.”


. See 384 U.S. at 444, 86 S.Ct. 1602.


. District court opinion, Knox, J.


. See Harrison v. United States, 392 U.S. 219, 88 S.Ct. 2008, 20 L.Ed.2d 1047 (1968).


. See the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. § 3501(a), (b). The Senate Report on the Act termed Miranda a “most disastrous blow to the cause of law enforcement in this country.” A Senate Committee “found that there is a need for legislation to offset the harmful effects of [Miranda and Escobedo, supra].” 1968 U.S.Code Cong. and Admin.News, pp. 2112, 2127.


. See, e. g., Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971).


. The “knowing and intelligent” standard was recently discussed and reaffirmed by the Supreme Court, in Schneckloth v. Bustamonte, supra.


. Schneckloth v. Bustamonte, supra, 412 U. S. at 237, 93 S.Ct. at 2052.